DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to filing date on 01/06/2020
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9 and 13.

Alatorre et al. (US 8,930,667 B2) teaches a system for determining if data should be moved by executing a scan process for counting the number of files stored in the source storage unit (i.e., logical storage volume) and having been determined to have one of a plurality of file types, the scan process returning, for each of the file types, a total number of files having said file type and being stored to the source storage unit; calculating, for one or more of the file types, a ratio of the counted files of said file type and the total number of files of the source storage unit; and evaluating one or more of the conditions comprising a file type-specific threshold value on the calculated one or more ratios; wherein in case at least one of the calculated ratios exceeds one of the threshold values of the file type said ratio was calculated for, the data of the source storage unit is automatically moved from the source storage unit to the determined destination storage unit or a user is prompted via the graphical interface for approval to said automated movement of the data.

Shan et al. (US 2018/0364948 A1) teaches a method for determining the logical volume corresponding to the data write request by the first storage management device may include determining, by the first storage management device according to the data amount of the to-be-written data, the logical volume corresponding to the data write request, and when the data amount of the to-be-written data is less than or equal to a first threshold, determining, by the first storage management device according to the data amount, that a type of the volume is the distributed storage volume, when the data amount is greater than the first threshold and is less than or equal to a second threshold, determining, by the first storage management device according to the data amount, that the type of the volume is the hybrid storage volume, and when the data amount is greater than the second threshold, determining, by the storage management device according to the data amount, that the type of the logical volume is the local storage volume.

Vijayan et al. (US 2012/0084519 A1) teaches a software module for archiving, migrating, and recovering data of a client computer. The system provides a plurality of data agents each of which is intended to backup, migrate, and recover data associated with a different application. For example, different individual data agents may be designed to handle Microsoft Exchange.TM. data, Microsoft Windows file system data, and other types of data known in the art. If a client computer has two or more types of data, one data agent may be implemented for each data type to archive, migrate, and restore the client computer data. 
Dwarampudi et al. (US 2012/0084262 A1) teaches a retention policy that specifies how long data is to be retained at specific tiers of storage or what criteria must be met before data may be pruned or moved from one tier of storage to another tier of storage.

The features “distinguish the one or more data files designated for transfer as one of a first data type and a second data type, the first data type configured to use an assignment of one thread resource of a plurality of thread resources associated with the one or more first storage devices to execute the transfer of the one or more data files of the first data type, thereby defining an assigned thread resource, the second data type configured to transfer without the assigned thread resource; determine a threshold value for the logical volume, the threshold value representative of a percentage of data files corresponding to the first data type in at least one previous processing event of the logical volume; determine the threshold value is not exceeded; determine one or more thread resources of the plurality of thread resources available for transferring the one or more data files of the first data type as the assigned thread resource; and process each data file of the one or more data files of the first data type in the logical volume designated for transfer, the one or more archival managers further configured to: obtain, individually, for each data file of the first data type in the logical volume designated for transfer, the assigned thread resource; and transfer, individually, each data file of the first data type in the logical volume designated for transfer, from the one or more first storage devices to the one or more second storage devices through each assigned thread resource.” When taken in the context of the claims as a whole, were not taught in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195